IN THE SUPREME COURT OF PENNSYLVANIA
                                          EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                           :       No. 763 CAP

                         Appellee                        :       Appeal from the Judgment of
                                                         :       Sentence entered February 28,
                                                         :       1994 in the Court of Common Pleas,
               v.                                        :       Philadelphia County, Criminal
                                                         :       Division at Nos. CP-51-CR-
                                                         :       1035061-1991. (Nunc Pro Tunc
AARON JONES,                                             :       appeal rights reinstated on
                                                         :       December 14, 2017.)
                         Appellant




                                      CONCURRING STATEMENT


JUSTICE WECHT                                                           FILED: September 21, 2020

       In   Commonwealth         v.   Reid,   A.3d           ,   2020 WL 4803596 (Pa. filed Aug. 18,

2020), a majority of a special panel of this Court determined that the Supreme Court of

the United States' decision in Williams        v.   Pennsylvania,             U.S.    ,       136 S. Ct. 1899

(2016), could not serve as a basis to establish timeliness for purposes of the Post

Conviction Relief Act.    I   joined the dissent in Reid, and continue to believe that
                                                                    I                              it   correctly

explained why Reid had properly established jurisdiction in the PCRA court.                                 This

disagreement notwithstanding, Reid is now on the books. Accordingly,                      I   am constrained

to join the Court's order to quash the instant appeal.